UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT


                     _______________________

                           No. 96-50885
                     _______________________


                       MARK S. VOJVODICH,

                                               Plaintiff-Appellee,

                             versus

 RALPH LOPEZ, Bexar County Sheriff, Individually and in Official
                            Capacity,

                                               Defendant-Appellant.


                     _______________________

                           No. 97-50175
                     _______________________


                         STEPHEN GARZA,

                                               Plaintiff-Appellee,

                             versus

     RALPH LOPEZ, Sheriff; CHAUNCEY SPENCER; BRIAN MENGES,
                                           Defendants-Appellants.

_________________________________________________________________

          Appeals from the United States District Court
                 for the Western District of Texas
                   (SA-95-CV-455 & SA-95-CV-622)
_________________________________________________________________

                         August 19, 1997
Before JONES, EMILIO M. GARZA and PARKER, Circuit Judges.
PER CURIAM:1

            In   these    consolidated         appeals,         Ralph    Lopez,      Chauncey

Spencer and Brian Menges appeal the decisions by the magistrate

judge and        district     court    to    deny        qualified      immunity     for    the

actions that are the subject of this suit.                             Mark Vojvodich and

Stephen Garza are former employees of the Bexar County sheriff’s

department who filed suit under 42 U.S.C. § 1983 alleging that

they suffered adverse employment actions in violation of their

First Amendment rights.               Concluding that the appeal by Lopez,

Chauncey Spencer, and Brian Menges is frivolous, we affirm.

  Garza was a deputy with the rank of Captain.                              Garza alleges

that his transfer within the department, “letters of counseling”

for    unacceptable       conduct,         Order    of     Suspension,         and   ultimate

dismissal        were    in   retaliation          for    his    political      activities,

including his announcing his candidacy and campaigning for the

sheriff’s office.

            Vojvodich     was    a    deputy       with    the    rank    of    lieutenant.

Vojvodich alleges that Lopez refused to promote him, delayed

payment for excess overtime, assigned him to less prestigious

duty       and   dismissed      him   in    retaliation          for    affiliation        with




       1
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.

                                               2
another political party and support of a competing candidate for

sheriff.

        Appellants are not entitled to qualified immunity because

at the time that they took adverse action against Vojvodich and

Garza, the law was clearly established that a sheriff could not

take retaliatory employment action against his deputies based on

political     activity    or    association    unless   the    activity    was

sufficiently disruptive. See Click v. Copeland, 970 F.2d 106, 111

(5th Cir. 1992); Vojvodich v. Lopez, 48 F.3d 879 (5th Cir.),

cert. denied, ___ U.S. ___, 116 S.Ct. 169 (1995).              Both appellees

raised fact issues as to the political nature of their speech or

activity     and   as    to    whether   the   disruption     caused   thereby

justified the adverse employment actions against them.

        Appellants do not raise any substantial arguments that

distinguish this case from the prior two opinions of this court

that conclusively decided the qualified immunity issue against

him.   In fact, these appeals appear calculated to prolong the day

of reckoning at trial, a day we trust the trial court will soon

establish.     Because these appeals are frivolous and dilatory,

appellants are hereby put on NOTICE and ordered to SHOW CAUSE as

to why they should not be ordered to pay damages and costs to

appellees under FED. R. APP. PROC. 38.          Appellants are ordered to

respond within 30 days of the date of this opinion and order.



                                         3
AFFIRMED; SHOW CAUSE ORDER ISSUED.




                        4